DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 14-20) in the reply filed on 6 December 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (US 2013/0319038 A1) in view of Lin et al. 2014/0137573 A1).
As per claim 14, Kawase et al. disclose a method for operating a refrigeration system, comprising: providing one or more condensers 14; providing one or more expansion valves (16, 28, 33); coupling the one or more expansion valves to the one or more condensers (via lines 22, 34), wherein the one or more expansion valves include an electrically operated actuator (para. 0061, line 8: stepper motor); providing one or more evaporators 18; coupling the one or more evaporators to the one or more expansion valves (via line 23), wherein the one or more evaporators include one or more evaporator circuits (circuit including line 23, evaporator 18, and line 24); providing one or more compressors 12; coupling the one or more compressors to the one or more evaporators (via line 24); receiving, by one or more of the condensers, a first vapor (para 0047, lines 4-8); discharging a liquid from one or more of the condensers (para. 0047, lines 8-15) to the one or more expansion valves (16, 28, 33); converting, through one or more of the expansion valves, the liquid to a liquid-vapor mix at a pressure of the liquid-vapor mix that is lower than a pressure of the liquid (para. 0049, lines 1-6), at least partially based on fluid expansion characteristics of one or more of the expansion valves (based on expansion provided at valves between point C and points D, E, and F (Figs. 1 and 2)); converting, by one or more of 
Kawase et al. do not teach providing a system controller; coupling, directly or indirectly, the system controller to the one or more expansion valves, the one or more condensers and the one or more compressors; providing representations of valve positions from one or more of the expansion valves to the system controller to enable the system controller to manipulate the valve positions; or selectively actuating, by the system controller, one or more of the expansion valves to manipulate the pressure differential between the liquid and the liquid-vapor mix across the one or more expansion valves; selectively controlling, by the system controller, the flow of the liquid-vapor mix into one or more of the plurality of evaporator circuits to manipulate the temperature of a second vapor discharged from the evaporator.  Lin et al. teach a refrigeration cycle control method comprising providing a system controller 109; coupling, directly or indirectly, the system controller to the one or more expansion valves, the one or more condensers and the one or more compressors (connections shown in Fig. 2); providing representations of valve positions from one or more of the expansion valves to the system controller to enable the system controller to manipulate the valve positions (step 312 re. reading EV position; step 304 re. manipulating EV position); selectively actuating, by the system controller, one or more of the expansion valves to manipulate the pressure differential between the liquid and the liquid-vapor mix across the one or more expansion valves (step 304 re controlling EV position; changing the opening degree of the EV implicitly alters the pressure differential across the valve); selectively controlling, by the system controller, the flow of the 
	As per claim 15, Kawase et al. do not teach wherein the system controller is configured to selectively adjust operating characteristics of one or more of the one or more compressors, the one or more condensers, and the one or more expansion valves, at least partially based on a temperature of the second vapor discharged from the one or more evaporators, to control a temperature of a refrigerated area. Lin et al. teach wherein the system controller is configured to selectively adjust operating characteristics of one or more of the one or more compressors, the one or more condensers, and the one or more expansion valves (para 0026), at least partially based on a temperature of the second vapor discharged from the one or more evaporators (from sensor 160), to control a temperature of a refrigerated area (to controllably cool a space via the refrigeration cycle (e.g., cooling a data center via the air blown over the evaporator – para. 0005, lines 11-17; etc.)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide the controls of Lin et al. to the refrigeration system of Kawase et al. for the purpose of using temperature feedback to efficiently control the different components of the refrigeration cycle.
	As per claim 19, Kawase et al. do not teach wherein the system controller is configured to selectively actuate one or more of the expansion valves at least partially based on a 
	As per claim 20, Kawase et al. do not teach wherein the system controller is configured to selectively actuate the one or more expansion valves at least partially based on one or more of: a pressure differential of the first vapor and the liquid in one or more of the condensers; a pressure of the second vapor received by one or more of the compressors through one or more sections of pipe. Lin et al. teach wherein the system controller is configured to selectively actuate expansion valve 112 at least partially based on a pressure of the second vapor received by the compressor through one or more sections of pipe (via suction pressure measured at sensor 152; input as shown ii Fig. 3; para. 0034-0036; etc.). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide the controls of Lin et al. to the refrigeration system of Kawase et al. for the purpose of more effectively operating the expansion valve such to achieve a desired degree of superheat downstream of the evaporator in order to improve the operating efficiency of the refrigeration cycle.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (US 2013/0319038 A1) in view of Lin et al. 2014/0137573 A1) as applied to claim 14, above, and further in view of Lifson et al. (US 6,925,823 B2).
As per claim 16, Kawase et al. do not teach wherein the system controller is configured to operate one or more of the compressors at least partially based on the temperature of the 
	As per claim 17, Kawase et al. do not teach wherein the system controller is configured to operate the one or more compressors by selectively performing one or more of stopping, starting, throttling down, and throttling up one or more of the compressors.  Lifson et al. teach wherein the compressor controls described regarding claim 15 involve selectively throttling down the compressor (col. 2, lines 2-17).  Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide the controls of Lifson et al. to the refrigeration system of Kawase et al. for the purpose of effectively controlling the compressor load in order to prevent system nuisance shutdowns and loss of cooling load (col. 1, lines 6-10).
	As per claim 18, Kawase et al. do not teach wherein the system controller is configured to operate one or more of the compressors at least partially based on one or more of: a pressure differential of the first vapor and the liquid in one or more of the condensers; a pressure of the second vapor received by one or more of the compressors through one or more 

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Creed et al. (US 2010/0205989 A1) teach a refrigeration system wherein variable output compressor 101 is controlled according to suction temperature and pressure switches.
Jiang et al. (US 10,823,448 B2) teaches a refrigeration system wherein the position of an electronic expansion valve is recorded and stored.
Umeda et al. (US 10,539,353 B2) teach a refrigeration system wherein a compressor is controlled based on sensed suction temperature and pressure (Abstract, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763